                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ILLIA KORNEA                                  :
                        Plaintiff,            :
                                              :
        v.                                    :      CIVIL ACTION NO. 18-2708
                                              :
J.S.D. MANAGEMENT, INC. et al.                :
               Defendants.                    :

                                             ORDER

   AND NOW, this 4th day of October 2018, upon consideration of the pending motions and

the responses and replies thereto, and for the reasons stated in the accompanying Memorandum

Opinion, it is hereby ORDERED that:

   1.        Defendant JSD’s Motion to Dismiss or for Summary Judgment [Doc. No. 4] is

             DISMISSED AS MOOT;

   2.        Defendant JSD’s Motion to Strike Amended Complaint [Doc. No. 9] is DENIED.

             The operative complaint is Plaintiff’s Amended Complaint;

   3.        Defendants Hendrick and Clark’s Motion to Dismiss for Insufficient Process or to

             Dismiss or for Summary Judgment [Doc. No. 5] is DISMISSED AS MOOT;

   4.        Defendants Hendrick and Clark’s Motion to Dismiss for Insufficient Process and

             Insufficient Service of Process [Doc. No. 11] is GRANTED IN PART and Plaintiff

             is allowed 30 days to effectuate service of process of the Amended Complaint.

   It is so ORDERED.

                                                     BY THE COURT:

                                                     /s/ Cynthia M. Rufe
                                                     _____________________
                                                     CYNTHIA M. RUFE, J.
